DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2013/0145830) in view of Akahane et al (US PG Pub No. 2013/0228228).
Regarding claims 1 and 5, Kim teaches An EGR device to be applied to a vehicle, the EGR device comprising: 
a valve driver configured to drive an EGR valve to open (figure 3 paragraph 47 EGR valve opening (b) paragraph 42 EGR valve 11 open), when fuel cut (S11 figure 2 paragraph 47 fuel cut) has been continued for a predetermined time in a state where an engine speed of an engine of the vehicle is equal to or higher than a predetermined rotational speed (examiner interprets predetermined engine speed is 0 RPM engine is on); 
a pressure comparison unit configured to compare a pre- driving pressure of an intake pipe of the engine before the EGR valve is driven with a post-driving pressure of the intake pipe after the EGR valve has been driven; (figure 3 S15, S18 figure 2 paragraph 52-62)
a fault determination unit configured to set a determination flag indicating that the EGR valve is stuck when a difference between the pre-driving pressure and the post-driving pressure is less than a predetermined value; and (S23 figure 2 paragraph 63)
an EGR controller configured to, when the determination flag has been set, set a control state of the EGR valve to a closed state and stop EGR control (S24 figure 2).
Kim does not explicitly teach however Akahane teaches a freeze determination unit configured to set a determination flag indicating that the EGR valve is frozen and an external temperature is less than a threshold (S1 and S2 figure 2)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Kim based on the teachings of Akahane to teach a freeze determination unit configured to set a determination flag indicating that the EGR valve is frozen and an external temperature is less than a threshold. The motivation would be to prevent malfunction of EGR valve (Akahane paragraph 8)
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747